Case 18-55697-lrc    Doc 295    Filed 06/16/20 Entered 06/16/20 17:59:24           Desc Main
                                Document     Page 1 of 13


       UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN THE MATTER OF:                                                CASE NUMBER
CASSANDRA JOHNSON-LANDRY                                         18-55697-LRC


DEBTOR                                              IN PROCEEDINGS UNDER CHAPTER 7

                                                    OF THE BANKRUPTCY CODE

                             OBJECTION TO ORDER (DOC 290)

       The Motion for Denial regarding Debtor's Emergency Motion was dated the 26th Day of

May 2020, However Debtor did not received ruling until 2ND Day of June 2020 via USPS

regular mail.

       Debtor filed Emergency Motion to Dismiss Chapter 7 Case (the "MOTION"). (Doc.

261). Motion was heard via conference call on the 20th Day of May 2020. Present on Call:

Chapter 7 Trustee S. Gregory Hays, Chapter 7 Trustee Attorney Herbert Broadfoot, Attorney

Dorian Murry/Past Legal Representation for Alliance for Change through Treatment, Valarie

Burnough/Previous Contractor for Attachment and Bonding Center for Atlanta LLC, who was

previously represented by Bridges, Caldwell and Fitzpatrick , which was previously made known

to the Bankruptcy court as a conflict and no money was owned to Borough which was supported

by submitted uploaded documents. Also, Ms. Stratham Esq. from the Attorney General's office

regarding previous closed Adversarial action closed involving Alliance for Change through

Treatment LLC.




1
Case 18-55697-lrc    Doc 295     Filed 06/16/20 Entered 06/16/20 17:59:24          Desc Main
                                 Document     Page 2 of 13


      Debtor is in opposition to the following:

A: CLOSED ADVERSERIAL ACTION AGAINST DEBTOR BY THE AG ON BEHALF OF DCH


      1. True explanation of why the Adversarial Action by the Attorney General Office was

         closed. Debtor under no circumstances participated in any acts of Fraud, False

         Presence, Misrepresentation of any type and any and all additional allegations named

         by the Attorney General's Office of Georgia. A Motion for a Default Judgement was

         denied by the assigned US BRC Judge, after submission by the Attorney General's

         Office, however Debtor's agency is still unable to provide business due to above

         allegations attached within the MMIS system.to the Debtor's agency, Alliance for

         Change through Treatment LLC, Medicaid Number. Debtor was evicted from 3547

         Habersham at Northlake BLDG F and 3554 Habersham at Northlake at Bldg F, both

         located in Tucker Ga 30084. This above slander and defamation, numerous

         automobile injuries and more has hindered Debtor temporarily from her Professional

         Career,

      2. After further investigation, debtor's name was forged by her previous business

         partner as if Debtor SOLELY purchased the building and was the ONLY

         GUARANTOR for the SBA for 3547 Habersham Bldg F which was the primary

         operational location for Alliance for Change through Treatment LLC. Additional,

         premeditative and malicious tactics were utilized to drive Debtor out of Business due

         to debtor business partner appeared to have engaged in a PONZI scheme

         unbeknownst to debtor in addition to appeared embezzlement of funds. As stated on

         the record May 20, 2020 this evidence was recently discovered, as it took numerous

         amounts of hours to complete the puzzle. Federal Offices were notified PRIOR to this

2
Case 18-55697-lrc   Doc 295    Filed 06/16/20 Entered 06/16/20 17:59:24             Desc Main
                               Document     Page 3 of 13


         date for the purpose of Debtor attempting to obtain addition information regarding

         documents due to previous business partner abruptly exiting the agency and not being

         completely forthcoming regarding all details which he was engaged in.



      3. 3554 Habersham at Northlake Bldg H was purchased with 310k cash, as a secondary

         site for Alliance for Change through Treatment LLC and sister agencies, however it

         appears debtor's previous partner purchased 3524 Habersham at Northlake Bldg A,

         Tucker Ga 30084, but all documents referred uncovered by Debtor verified the

         purchased of 3554 Habersham at Northlake Bldg H, Tucker Ga 30084.




      4. Greg Taube Esq. of Nelson, Mullins, Scarbourough, Riley and Nash LLP, represented

         the SBA Servicer ReadyCap Lending, Debtor was NOT in DEFAULT of Loan for

         3547 Habersham at Northlake Bldg F. David Klein of Rountree, Leitman and Klein

         LLP. represented Woodbridge Lending which was later found to be yet another

         PONZI Scheme. Debtor was under the impression a refinance for 3554 Habersham at

         Northlake, Bldg H Tucker Georgia was being refinanced, only to later uncover

         RIVERDALE FINANCE STAFF signed on behalf of Woodbridge and was NOT

         authorized to do so. Rountree, Leitman and Klein LLP obtained 3554 Habersham at

         Northlake Bldg. H, Tucker Georgia 30084 from Neil Gordon Esq, of

         Arnall,Golden,Gregory LLP.. These law firms took actions against debtor within the

         Federal Bankruptcy Court in order to obtain a Lift of Stay from the local court based

         of the Real Property location which was Dekalb County Georgia. The Lift of Stay

         were granted by the Federal District Court of Northern Georgia for 3547 Habersham

3
Case 18-55697-lrc    Doc 295    Filed 06/16/20 Entered 06/16/20 17:59:24              Desc Main
                                Document     Page 4 of 13


         at Northlake, Bldg F, and Tucker Georgia. The Lift of stay for 3554 Habersham at

         Northlake Bldg h, Tucker Georgia was granted by the US BRC of Northern Georgia.

         Prior to both federal rulings both cases were removed from the lower court in order to

         obtain a Writ of Possession from Dekalb County Magistrate Court, KNOWING

         THEIR ACTIONS WERE ILLEGAL AND UNETHICAL. The goal was to get the

          Commercial Buildings back into the possession of those involved to possibly include

         Debtor's ex business partner, in addition to reselling both building to strangers to

         continue the ongoing PONZI SCHEMES.



      5. On the 24th of April 2018, Debtor received a call from a local attorney stating all

         items were being thrown onto the parking lot at 3547 Habersham at Northlake Bldg F

         and all items were being taken away in a U Haul Truck/Basically Stolen from 3554

         Habersham at Northlake, Bldg H, and Tucker Ga 30084. Ironically, evidence of all

         persons involved and persons not involved at both locations is available in addition to

         names etc. Fraudulent Sheriff Orders, appeared Fraudulent Judges Signatures on Writ

         Orders and proof of wire transfers for building payments by attorney(s).




      6. A total of approximately $800,000.00 were paid for both building which explained

         why the closure of the Adversarial Action from the Attorney General's Office against

         Alliance for Change through Treatment. Approximately $750,000.00 remains. Proof

         of all payments are available. WHO WAS PAID?




4
Case 18-55697-lrc   Doc 295    Filed 06/16/20 Entered 06/16/20 17:59:24             Desc Main
                               Document     Page 5 of 13


B: TRUSTEE'S ABANDONMENTS

      1. Is it not ONLY the TRUSTEE's role to liquidate, however it is the Trustee's role to

         also, investigate FRAUDULENT activity to determine which claim are false and

         which are not. Debtor requested NUMBEROUS TIMES for Fraud investigations

         regarding ALL REAL Property. Debtor uploaded all documents to include Fraudulent

         1098's etc, however it was easier for the Trustee to Abandon particular assets in order

         to:

               A. NOT INVESTIGATE FRAUD DUE TO HIS RACIAL AND

                 DISCRIMATORY BIAS

               B. NOT FILE ANY AND ALL ADVERSARY ACTIONS WHICH WERE

                 VERY APPARENT BASED ON RACIAL AND DISCRIMATORY BIAS.

                 BASED ON ALL OF THE UPLOADED INFORMATION AS IT

                 PERTAINED TO DEBTOR'S BANKRUPTCY THIS CASE IS ATTACHED

                 TO AN ASTRONOMICAL AMOUNT OF INJURY COMPENSATION. IF,

                 DEBTOR OWNED MONEY WHY WERE THERE NO COLLECTION

                 EFFORTS SUCH AS THE FILLING OF ADVERSERIAL ACTIONS AND

                 COLLECTIONS OF ALL OUTSTANDING MONEY OWNED BY DFACS

                 AND FOLLOWED UP REGARDING THE LTNFILED LAWSUIT ON

                 BEHALF OF ALLIANCE FOR CHANGE THROUGH THREATMENT

                 LLC. FOR 30 MILLION DOLLARS APPARENTLY DORIAN MURRY,

                 ESQ, ENGAGED IN FALSE PRETENSES? WHY WAS THERE NO

                 INVESTIGATION REGARDING THE MODIFICATION OF




5
Case 18-55697-lrc    Doc 295    Filed 06/16/20 Entered 06/16/20 17:59:24             Desc Main
                                Document     Page 6 of 13


                 TRANSCRIPTS PERTAINING TO THE ADVERSERAIL ACTIONS

                 WHICH WAS NOT FILED BY DORIAN MURRY ESQ.

             C. Reasons for NOT investigation all of the obvious fraud was due to the

                 relationships and conflicts pertaining to each property. This not only includes

                 the Trustee, Trustee's Attorney, Previous Regional Trustee and Previous

                 assigned Trustee. The Trustee's goal WAS NEVER TO PROTECT TO THE

                 BEST INTEREST OF THE ESTATE. THE GOAL WAS TO PROTECT

                 THE BEST INTEREST OF THE CREDITORS, SO ALL INVOLVED

                 COULD GET THEIR "KICKBACKS" including JUDGES. Given, Dorian

                 Murry Esq. NEVER filed a claim in the debtor's BRC, the Debtor's questions

                 his interest regarding his participation on May 20, 2020. I understand BRC is

                 Public knowledge, however it appears Mr. Murry planned an essential role as

                 it related to the Dismissal of Adversarial Case Number 1:19-CV-3401-ELR-

                 WEJ.

      2. Repeatedly stated, Debtor has experienced several hospitalization. Debtor was forced

         to seek legal representation for both auto accidents. Not at any point during this

         process did the Trustee attempt to pursue action against the Individuals. I knew I was

         seriously hurt, however, the Trustee allowed Lorenzo Williams Esq of the Willie

         Gary Firm to inform him, "Debtor did not sustain serious injuries resulting in no

         Personal Injury Clam filed. In addition, knowing the representing attorney for the

         driver, created a conflict based on a pre-existing relationship with the Defendant's

         attorney.




6
Case 18-55697-lrc    Doc 295     Filed 06/16/20 Entered 06/16/20 17:59:24               Desc Main
                                 Document     Page 7 of 13


      3. As it relates to the Debtor's second Accident the Law office of Grunnells who is a

         Bankruptcy Attorney and Personal Injury. Ironically, all proceeds from this case were

         abandoned due to the driver being deceased which I question. I was informed the

         driver did not have an estate, therefore an attorney was hired to set up the estate

         through Probate Court. As stated in court the driver did not own the vehicle nor was

         the automobile insured in his name. The content of the information provided was very

         inconsistent as I expected it to be. After the March 5t1 court date, approximately

         within a two to three day time period, I received communication from the Grunnells

         Lawfirm my case was being dropped, however there was WRITTEN

         CONFIRMATION of injuries, but mentioned I did not receive treatment after my

         first accident. Given, Debtor was as in and out of the hospital within the six month

         timeframe of being hit twice I could not begin Physical Therapy. In addition, I was

         referred to specialist and in one particular case Physical Therapy had to be appealed

         to take place at a particular location. As of today, I am holding all parties as the

         primary cause for my inability to obtained all needed therapies and decreased

         functioning. It was very obvious this was just a ploy to obtain my Medical Records

         for distribution which I STILL do not have in my possession, AFTER I requested in

         writing to the Grunnell firm to send them Certified.

      4. As stated, Real Properties were abandoned and Adversarial actions were dismissed

         UNETHICALLY for the purpose of covering all fraud and protecting those involved.

         It is HIGHLY obvious this Debtor was never extended a loan regarding both personal

         and commercial properties, Money was STOLEN and no one WILL investigate to

         avoid taking accountability, during my first court appearance in the BRC the Trustee



7
Case 18-55697-lrc   Doc 295     Filed 06/16/20 Entered 06/16/20 17:59:24            Desc Main
                                Document     Page 8 of 13


         under Chapter 13 even recognized the fraud. There was a statement to the effect,"

         Judge we don't even have enough money in this court to even cover this amount." In

         order to cover the statement the discussion regarding the required Payment Plan Grid

         was not legible although typed, which I felt was a derailment from the actual truth

         regarding the fraud.

            A. In order to release the liability bank to a Lender who HOLDS NO INTEREST

                in a property would be a smart move, especially IF a REAL PROPERTY is

                sold Illegally by an unethical Law firm who creates New Deeds etc and

                presents documents to a buyer making it seem as it the property has a clear

                title, The act of Abandoning the property would eliminate ALL obvious illegal

                payments on the front end, but would allow all parties to receive payments on

                the bank end therefore not visible to the common eye.

                With this Said two Real Properties were sold legally with an approximate total

                over 600,000.00. No, You will NOT receive KICKBACKS and this Debtor

                was not even given a MORTGAGE. EVERYONE IS TRYING TO GET

                EACH PROPERTY BACK INTO THEIR UNCLEAN HANDS IN ORDER

                TO STAY OUT OF JAIL. WELL, IT IS MY MISSION TO CONTINUE

                THIS PROCESS UNTIL I RECEIVE JUSTICE. In the words of Black

                Activists Rev. Al Sharpton, "There Will Be NO MORE KNEES ON OUR

                NECKS"! Payments were being made no Loan was given on any of the

                properties and one of the properties was overpaid based on the evidenced and

                all ORIGINAL Warranty DEEDS are safely stored for each Commercial and




8
Case 18-55697-lrc   Doc 295    Filed 06/16/20 Entered 06/16/20 17:59:24             Desc Main
                               Document     Page 9 of 13


                Personal, BUT THERE IS AN ASTRONOMICAL AMOUNT OF DEBT

                OWED? AGAIN, WHERE IS THE MONEY??

                It is the Trustee's JOB to justify his actions in court when and where required.

                As far as I am concerned , I have worked TWICE as hard as the Trustee and

                his Attorney. Furthermore I DID NOT agreed to contract out with either. My

                time valuable as well. As a result, I will forward my invoice for time spent

                which is astronomical as well. Both the assigned Trustee and Attorney will be

                compensated regardless through various federal entities which are attached to

                the BRC, many individuals are not aware of. Similar to the Trustee and

                Attorney being compensated, although the Debtor was never provided was a

                loan, it would be unimaginative to believe financial instituational who

                CLAIM they hold interest in the estate did not collect proceeds from

                insurances such a Mortgage Protection. How could this take place if there is

                excessive fraud and no loan extended for the purpose of a mortgage on any of

                the real properties? AGAIN, Debtor's case is not your traditional Chapter

                7 Case. The Trustee CAN NOT LIQUIDATE PRIOR NOT KNOWING

               WITHOUT VALIDATION OF CLAIMS AND INVESTIGATION OF

               FRAUD.DUE TO THE EXCESSIVENESS OF THIS CASE AND THE

               NUMBER OF INDIVIDUALS AND ENTITIE INVOLVED.

            B. Dismissal for a Cause the above statement says it all!




9
Case 18-55697-lrc      Doc 295    Filed 06/16/20 Entered 06/16/20 17:59:24             Desc Main
                                 Document      Page 10 of 13


I know for a fact, this case would have created less chaos IF Debtor was treated fairly versus

unfairly based on presenting facts and not debtors worth, skin color and as a favor to others

within the system. This court AFTER a thorough investigation could have:

                   1. Cleared clouded titles on all properties.

                   2. Filed all Adversarial Proceedings for Real Properties and Other such

                      Automobile Claims

                   3. Collect all outstanding Debts owed to Debtor such as DFACS ETC

                   4. Pay off debts if applicable

                   5. Cleared both Debtor and Co-Debtors Credit as required

                   6. Prosecute all persons involved in illegal activity according to the RICO

                      statue.

       Debtor is aware of Chapter 7 being a liquidation within the BTC, HOWEVER the BRC is

also aware of amount of Mortgage Fraud and you cannot liquidate until you know the total

amount of the fraud. Debtor is fully aware of this Traditional Chapter Approach being used as

the JUSTIFICATION to FRAUD and to AVOID both REPORTING TO DOJ AND

INVESTIGATING, again which is REQUIRED!

       Within the Denial for Dismissal the assigned judge continues to refer to the Debtor's

Motions etc. not being legible which Debtor feels is just another demeaning tactic to degrade

Debtor in addition to blaming Debtor for the prolonged Bankruptcy, knowing Debtor was sick

and submitted REQUIRED, JUSTIFIABLE and TIMELY physician documentation regarding

Debtor's ability to attend court hearings in addition to SCHEDULED PHYSICIAN

APPOINTMENTS WHICH WERE SCHEDULED PRIOR TO ALL COURT HEARINGS.

Proof was submitted! It is in Debtor's opinion the assigned judge continues to display both



10
Case 18-55697-lrc       Doc 295    Filed 06/16/20 Entered 06/16/20 17:59:24             Desc Main
                                  Document      Page 11 of 13


inadequate and unprofessional behaviors towards debtors in which Debtor chooses not to engage

in.

       Debtor was fully aware of the Judge's intent not to grant the dismissal or discharge, based

on her comment towards the end of the hearing,"We can discuss the fraud at a later time." There

appeared to have been a level of Ex Parte Communication PRIOR to the scheduled meeting on

May 20th, 2020. The statement referencing Debtor has no intention of paying creditors if

dismissal was granted is HIGHLY RACIALLY BIAS and speaks volumes in regard, to your

view towards African Americans and the Bankruptcy Process. This is VERY OFFENSIVE!              A

second statement regarding the Debtor choosing to represent herself pro- se is stated

continuously and I continuously reply, Attorneys were previously notified regarding this case

and NO one will represent Debtor. It appears there are some many unethical Attorneys, everyone

has evidence on each other,

       The negative, racially demeaning, emotional, mental and intellectual attack by the

Trustees, Attorneys, Judges and others have shown the true inner and outer existence of your

character morals, values, entitlement and your misuse of power. I am sad for you. Given a time

when the world is grieving EMPATHY and SINCERITY should be shown, as people are hurting

in every domain. If you can't help someone let them know. Hurting others will impact your life

and well as your outcomes.

15111 Day of June 202




CASSAND 1    JOHip N-LANDRY
869 NATCHEZ VA EY TRACE
GRAYSON, GEORGIA 30017
678.860.3621



11
Case 18-55697-lrc   Doc 295    Filed 06/16/20 Entered 06/16/20 17:59:24   Desc Main
                              Document      Page 12 of 13




UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

12
Case 18-55697-lrc      Doc 295       Filed 06/16/20 Entered 06/16/20 17:59:24      Desc Main
                                    Document      Page 13 of 13




                                  CERTIFICATE OF SERVICE




I, CASSANDRA JOHNSON-LANDRY, currently submit OBJECTION TO ORDER.

Plaintiff is over the age of 18 years. All parities registered within the US BANKRUPTCY

COURT NORTHERN DISTRICT OF GEORGIA Court Electronic System will be notified

electronically of this Service.




15th Day of JUNE 2020

  6e,th/LAA12/4
Cassandrarohnso Orandry
869 Natchez Valley Trace
Grayson, GA 30017
678.860.3621




13
